Response to Arguments

Applicant's arguments filed on February 28, 2022 have been fully considered but they are not persuasive.
With regard to the drawing objections, Applicants argue “regarding the objected claim term “battery stacks,” Applicant notes that the battery stacks denoted as numerals 210 and 212 in FIG. 2 represent “two or more battery stacks” as claimed in the present application.”
Examiner’s position is that claim 17 recites a multiplexer that is used to couple two or more battery stacks to an analog-to-digital converter. Fig. 2 shows a multiplexer (208/206) that is used to couple a battery stack (212) to an analog-to-digital converter (262). However, Fig. 2 does not show coupling two battery stacks (210, 212) to the same analog-to-digital converter (262).
Applicants further argue “regarding the claim element “a processor coupled to the amplifier,” in the interest of compact prosecution, Applicant herein amends the drawings in accordance with the Examiner’s request to add a processor to the drawings. No new subject matter has been added.”
Examiner’s position that claim 16 requires that a processor is coupled to an amplifier. Instead, proposed Fig. 1 shows a processor (190) coupled to an analog-to-digital converter (162) and not to an amplifier (coupled is defined as being connected, see definition of coupled). Thus, a processor (190) coupled to an analog-to-digital converter (162) is directed to new matter. Further, the specification does not discuss a processor (190) coupled to an analog-to-digital converter (162) (see specification, paragraphs 0028-0039).

Examiner’s position that proposed Fig. 1 does not show that processor (190) is coupled to the (1) battery pack/stack, (2) the adder circuit, and (3) the amplifier. Instead, the processor (190) is coupled to ADC (162). Further, it is noted above that processor (190) being coupled to ADC (162) is directed to new matter. 
Claim 1, the specification is not enabling because it does not disclose in sufficient detail how the processor is coupled to the amplifier such that the processor determines whether the battery stack comprises at least one of a wire or a bus bar; and compares the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to obtain a comparison result. The processor is not coupled to the battery pack or bus bar to determine whether the battery stack comprises at least one of a wire or a bus bar. For example, the processor is not coupled to either the adder circuit or the top voltage to compare the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack. The specification does not disclose in 
Claim 16, the specification is not enabling because it does not disclose in sufficient detail how the processor is coupled to the amplifier such that the processor collects data to determine at least one of the presence and location of at least one of the wire or the bus bar in the battery stack; and compares the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack to obtain a comparison result. For example, the processor is not coupled to the battery stack or bus bar to determine whether the battery stack comprises a bus bar. 
The processor is not coupled to either the adder circuit or the top voltage to compare the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack. The specification merely discloses that the processor is coupled to the amplifier (paragraph 0015, line 9). The specification does not disclose in sufficient detail how the processor and adder circuit are coupled. The drawings do not show how the processor and adder circuit are coupled with other elements, in particular with the amplifier.
With regard to the 35 USC 101 rejections, Applicants argue Applicant has amended independent claim 10 to incorporate claim 11 into claim 10 to clarify how the determination of whether the battery stack comprises a wire or bus bar and its location may be performed.”
Examiner’s position is that “using at least a voltage between two adjacent cells in the block of cells to determine at least one of a presence or a location of at least one of 
Applicants further argue “even assuming that claim 10 recites the alleged “abstract” idea of making a determination, such determination is now expressly based on a measurement that cannot be performed in the mind, i.e., it is neither a “mental process” nor a “mathematical concept.””
Examiner’s position is that while a measurement is neither a “mental process” nor a “mathematical concept”, it is directed to an insignificant activity of data gathering (see MPEP 2106.05(g)). Thus, the measurement limitation is not indicative of integration into a practical application (see 2019 PEG, slide 20).
Applicants further argue “[e]ven further assuming that, as the Examiner asserts, the additional element of “measuring” can be generalized to some unrecognizable “data gathering” step representing an insignificant extra-solution activity, which it cannot since the use of the measurement is integral to the invention, the type of voltage measurement in combination with the additional elements of determining a sum of the individual cell voltages, including any wire voltage or bus bar voltage and comparing a voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result is anything but a well-understood, routine, or conventional activity.”
Examiner’s position is that determining a sum of the individual cell voltages, including any wire voltage or bus bar voltage and comparing a voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result is not an additional element that may not be 
	In other words, in claim 10, the battery stack is a real-world, tangible, and non-abstract element. However, the analysis/validation of the battery stack using data from the battery stack is abstract since the analysis/validation involves an evaluation of the battery stack data and uses math (2019 PEG, slide 17). Measuring data from the battery stack, while not abstract, is an insignificant activity of gathering data (see MPEP 2106.05(g)) that is used for the analysis/validation.

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 18, 2022